     Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 1 of 8 PageID#tvJo>/ak
                                                                              1

                                                                                                 p         ] L
                                                                                                 r         NOV 2 0 2019
                              IN THE UNITED STATES DISTRICT COURT
                                                                                                                          U
                                  EASTERN DISTRICT OF VIRGINIA                                    CLERK, U.S. DISTRICT COURT
                                                                                                           RICHMOND, VA

                        COMPLAINT UNDER CIVIL RIGHTS ACT 42 U.S.C.§ 1983

                                                          Action Number       ^]Acv6^0
                                                                     (To be supplied by the Clerk, U.S. District Court)


     Please fill out this complaint form completely. The Court needs the information requested in
     order to assure that your complaint is processed as quickly as possible and that all your claims
     are addressed. Please print/write legibly or type.

     I.     PARTIES


     A.     Plaintiff:                                                           p,W-<C,. 'Z.. ^
            I.                                                            (bi ^-O.c.            z-ft
                             (Name)                                             (Inmate number)

                       (c)         usB
                             (Address)




     Plaintiff MUST keep the Clerk of Court notified of any change of address due to transfer
     or release. If plaintiff fails to keep the Clerk informed of such changes, this action may he
     dismissed.


     Plaintiff is advised that only persons acting under the color of state law are proper
     defendants under Section 1983. The Commonwealth of Virginia is immune under the
     Eleventh Amendment. Private parties such as attorneys and other inmates may not he
     sued under Section 1983. In addition, liability under Section 1983 requires personal action
     by the defendant that caused you harm. Normally,the Director of the Department of
     Corrections, wardens, and sheriffs are not liable under Section 1983 when a claim against
     them rests solely on the fact that they supervise persons who may have violated your rights.
     In addition, prisons,jails, and departments within an institution are not persons under
     Section 1983.


     B.     Defendant(s):

            1.         (al fmffuifri.                                    (b) CletUc yjf
                             (Name)                                                 (Title/Job Description)

                       (c)2-1
                            (Address)


                  II   :1                 ?

NOV 9 8 2019
Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 2 of 8 PageID# 2




              (a) fMt&uiS'L. Cou<xr^                                                             4-72ty
                      (Name)                                                (Title/Job Description)

               (C> 2A Myt&ii STtL^T
                      (Address)

                                     ifO      t/A-

       3.      (a). C' ^a.0^u<fg/u. CoiKf^sCs^
                      (Name)                                                (Title/Job Description)'
              (c) •:24                     •j'TPL-a^T
                      (Address)

                                            \/A-
If there are additional defendants, please list them on a separate sheet of paper. Provide all
identifying information for each defendant named.

Plaintiff MUST provide a physical address for defendant(s) in order for the Court to serve
the complaint. If plaintiff does not provide a physical address for a defendant, that person
may be dismissed as a party to this action.

II.    PREVIOUS LAWSUITS


A.     Have you ever begun other lawsuits in apy^tate or federal court relating to your
       imprisonment?      Yes[ ] No[ t-'j

B.     If your answer to "A" is Yes: You must describe any lawsuit, whether currently pending
       or closed, in the space below. If there is more than one lawsuit, you must describe each
       lawsuit on another sheet of paper,using the same outline, and attach hereto.

       1.      Parties to previous lawsuit:

       Plaintiff(s)

       Defendant(s)




               Court(iffederal court, name the district; if state court, name the county):



       3.      Date lawsuit filed:



       4.      Docket number:
Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 3 of 8 PageID# 3



       5.      Name of Judge to whom case was assigned:



       6.      Disposition(Was case dismissed? Appealed? Is it still pending? What relief was
               granted, if any?):




III.   GRIEVANCE PROCEDURE


A.     At what institution did the events concerning your current complaint take place:

        n%'Z£>                pbcr -ihvf                                    lA-
B.     Does the institution listed in "A" have a grievance procedure? Yes[ ] No[

C.     If your answer to "B" is Yes:

       1.      Did you file a grievance based on this complaint? Yes[ ] No[

       2.      If so, where and when:

       3.      What was the result?




       4.      Did you appeal? Yes[ ] No[ ]

       5.      Result of appeal:



D.     If there was no prison grievance procedure in the institution, did you complain to the
       prison authorities? Yes[ —        [ ]

       If your answer is Yes, what steps did you take?.13^                                      y


E.     If your answer is No, explain why you did not submit your complaint to the prison
       authorities:
Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 4 of 8 PageID# 4



IV.     STATEMENT OF THE CLAIM


State here the facts of your case. Describe how each defendant is involved and how you were
harmed by their action. Also include the dates, places of events, and constitutional amendments
you allege were violated.

If you intend to allege several related claims, number and set forth each claim in a separate
paragraph. Attach additional sheets if necessary.



mM2jy£>A;r^ at                                              CaiuxX^ AiA-rtwiuri^




■i K) \Jit^ln/i/\     irkA/fUCr>                             yV^iUli^ CouWX'f ^                                 ^
 CcM(\7^             g^F                                 Cou^CC^.         \fA
                            (9AJ                      C-AS^                     /^/ /ZjpC /> QyHW
                                                                                         iV                (r

lA Vk               (Ji-S                      7j^                                                        ^
C0>U^?>>v^^p/4-^7e^;>                                                           IS. NoriPc4--r(^/^
t^iLep t^^^^Ttf                          /iJ                A                      tS                     A~
S^iO Ve^Ce^ AY)L/tS<A/^ niA-T tt^ /S                                        Tb fr/^
                    CAhViJg-S^ /A/ A^ir7tf^g, ~^ILL'C!>iiL.T,jt/ .                      <4-$ 0^
IMit 'XL. \uh^ jy^gr                           Pr ^^tefjcir ^^gTjT                            <ssn>e<-^
 ^enJL^ir^                                                      iiJ   \/ir^iiL/<A-
        3*) T%1^ L ynil X                                -fru^%fhjTel> lUia
n\!^ T»fe^ fyUriuj/fitSL)                   Q-F CxM^Tioi^S, Tn S-gg-t/iF ^
            ef                                                        ^iXS>^er (2-e?sS ty-F Tffz^
 QU-t^rO               pg>l*»ctc^ fi/lfeitT Ci^U<lX                         .     />          3 / l^l H ^
     <S-Iv/^a) ^ IPp-TAin/i^/L                                                         \wt{ CJ(^
KVNA-^^fvfee^ VV\^ avCp.Ai?>3:
                                                 5
Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 5 of 8 PageID# 5



 V.     RELIEF


I understand that in a Section 1983 action the Court cannot change my sentence, release me from
custody or restore good time. I understand I should file a petition for a writ of habeas corpus if I
desire this type of relief.                 (please initial)

The plaintiff wants the Court to:(check those remedies you seek)

   yX^ward money damages in the amount of$ ^
        Grant injunctive relief by

        Other


VI.     PLACES OF INCARCERATION


Please list the institutions at which you were incarcerated during the last six months. If you were
transferred during this period, list the date(s) of transfer. Provide an address for each institution.




                                                                                                         \ i'u


VII.    CONSENT


CONSENT TO TRIAL BY A MAGISTRATE JUDGE: The parties are advised of their right,
pursuant to 28 U.S.C. § 636(c), to have a U.S. Magistrate Judge preside over a trial, with appeal
to the U.S. Court of Appeals for the Fourth Circuit.

Do you consent to proceed before a U.S. Magistrate Judge: Yes[ ] No[                    ]. You may
consent at any time; however, an early consent is encouraged.

VIII. SIGNATURE


If there is more than one plaintiff, each plaintiff must sign for himself or herself.

Signed this _                 _ day of                          ,20_J3-
Plaintiff
       Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 6 of 8 PageID# 6

  6P


7'^
                           ilL^     K^-
         AT -rtiA-T_.71/Hp.           O/O    ApiuU if, 2-/^/7 jr tAMi<
         AaJ ■fTA^Uu                   H!^(L4k>C»         UfeTLe-      m-r
                      ^                           VC.                                         «•
          ^ Rf                       77>                [/injff»/iA- 1^~^//vgara.5'

                          7 ri>n    J- UJA^                         •r-ife^b    77-)
         \*H^T SA-iL          ihJ     e^cHi^/6-i3 \]A.          -H-fr.3t.itQ             lUftg. -77^/^
         j="lAfi.-?^ ."^fUCbt C-Tfi't--'    «vi "77-t<- ^77f-7is= aj= I/IILAIJI^/A Tr) <L£>J>iS^
         A- Mt(ULAiJT PrA-.Mi^T »yS'                     "T   Ut^UtT:)                  /fe'/^-Sigl> TZhOi^
         'PrUftyx ifeiOrtAto r'S'f-i./ ~t                      <*^T'fiA/LA.p>r>t^t^l> TiP
                 ?f^i/g /TtefiTip^^D rSU.<Uj>"> t;Ti                       S /\-WT> Tti^rJ
                   }PX>     TO Hi^tiJ-Ce> A--Prfe>L                            ffMd'L        J>4Tig^


                 S'A/C.P^ F-f^A               7.oi(y                             CaCLA^Lc^
                      yqv/tyiTZy                  ^                                    TTy/ifT
7^\
         h/l^                          Fvt<?/K,
             A\AiL^LAAl> A-Z4 fjF Tthfs^ 3iX/u<!& >c7r«"''-S &AvE~
         A aJ&                -^Tmnci. r7/^s                                       ^
          g>R--T pF S-TTKTg 3fe'gfa»ya«-S>,                 tTTU                  .-^aJ            Z-igg
         7~ UztP yru-/ /HzrTA/^                               ^u€' Zh MJj^
          IaJ Vi^My^/V             7AtJA/g~ /^OMi^A-C CoiA-lC^i^ 'y>P7hrCTu^{
          d^^KfOiK- iA9t?UjL?-> tQOT y^Ls^uO                   /Vfc£^ Tb firSTt-



                 "B^u-^ttLgiU CoiLicx^ ^rj^/fuT/iPs //«^ /if> ///in
         C/ppffATuM.T^ TO (irUiJlo /ne- Td Ccu/LT APQ
                           -7%^ 'i>Acn>el> 77) ivArr u/i7nu zr
                       VZ-T/t                   /// MfP»cA/Cfi /A'j
         ffppffLXiliL iTteT TO pttrLTe^^Tir-/A)            TTf-/P7 JsT
         fVi'Ui'b                           ^ ^Ci<ylhzr -fvA- Jr UA3 ^_PT_
         ACMotn/^P £k? nA't^f'-U^ATe                                 ^fp               Ji>i^7?t/A/gAS>
         .ifT/V Vit^inf,(\ , VA- C6x>^ ^A-z^iO ^-77)^A6Ae&i&:T
          t?ta ~Dn?^/A/gfcs''          fxar\ kcLp':ir ^               '?-t7lc l-tcy
          T7j ~Ti^         a&zTTuuTLi^ OF
      Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 7 of 8 PageID# 7


0"^


                                     F'                    ^77:^4-"r/f^.^'T /^"p
       (Z&U'lKiLf'r^'ri^r^             UA-zyip-^^Tt:^       T/^                  (//=^^77hs,
        ,                                 UrL,^.^ ....        _/^               >       ...
                                    . >5/7?g?<k/         SOltH (l:AAiL£^£^^\

            yKr/^/a>>A)6 ^                      nai>^-    s^^A-(§i          jj /f/H.
                                           [4iIh£^ AiAfif^CV\uG>   IfUAl^.                    U^tj
                                          TrJ Ufr rat^             11- 24Q           Z25^I
                                          ,»j^cuC    TSuiu^C^crruft^ s l4t>Cl>ff^

                                                                            c /f^do/0>fA^^
        Q) S^il—^n               ^V^Ll^yL_i/i                       6iv^        A-
       Oa) lA^Ufit^T A                    cS


                                                            -^(AJ^Pc/Klj^    /^-Ll    oP^
       ?lA^Tkes'                                t/YV Col^gr


                ~T?^=«ief^t^Ae -f/Hi &>u.L&A. /^aLLifCXu A-t<TtkvuT/r~^
                                   -n+t-^ •p/'b <V)gT &iOl^ M£^ p^gf^i^AJ'
        t/^-C-'Tct/A; CIVj^— RvfU TTm^ AiMA-f-nn-to TTUAC . Tit:hS-~
              (^■Pr/J'TertJ c^     5- {a-^Uih^C. '~\yFc<g- y/^JpuCti
                                      f^A/ A- TLjO 'U^^rAvL TfeytM. Cp- dflORMt&^fn'
              AYVy- fey:^in>Tt<^t^ t>/°rg"e^                                           4^]A^c^
                      (.i |-tif /?s/^JO gYjA3>t<.z--r g^>tTx                    ALLo\^><^_
        k\i^ nj^Lt(\'si^ ^A-i^ S^hs>Hi'X> i4&\^e                                     <p^
        Hfz-^fcq, . As- aF -TTtcS. :I>/^/•^^"                                    -T* v/^g-
                    (■<A^6AW|3tUjy                       ^>> f^OA>TTrJt>(g TTp)
        Foil a TiStun 0>F COf^^in}^»±i^A^-r -ntA-r i4A-^ <gy ^/V-
        Ccbrg fe^//Z£^ Aim^^ir ( ye-^ /^o . -r7>^(^
        P/U^-'^iafji/'c-TuA) C./Ij^^-^'TK. if/^an^^Couft— en^^a-^)>
       y^Y                              OrJ /x^              c/(-^>s/L
     Case 3:19-cv-00860-DJN-RCY Document 1 Filed 11/20/19 Page 8 of 8 PageID# 8




                       Le»- C^fCifCCy ^A-g Z^l/i-'PtA/T'Lo A-^kxie^
                 lU&fiT^.                         Axlh l¥'^.
      ZXT
     j.                                                         i2-f^/
          TJts-^       Cd/iu     r2-i(s.ff-T



                               irX S.-JL       oF              /// ?^/(S


 D,- \rA_ Cdbe                   '_r; "2-tO         7%^ A&l^/UcnT ePAa-ri
                                                                      ^^PFJf/ejer^
                                                                          cU^

          ^e7^fA)^7u A^gT/PiC^T.f'.J                  KV.T<^


a 1l\A^<u^LA/0T>                                      Paa^LP f2.^COH/iMfetv\>A-/Lg

                                                                                 0\p/^^'ZTiC/<^'
              Cd^£:    SS.f ^           CLtL^tT        Ttw^ ^o^iirr ir^Cor^

                /jF"                                ^f\x7fv\                  CodK^Li^
                       -77                                                           CtUQaooo 70



n)                 SC*^ cc                            Coa fCX ^ Ca><^WK^»^u»z^Tff /4^7ifif^        ^
A r.op^ pr uvM^Uka)"^ <>>i,v?tiO To                                   gf -Pefe-           2g(c»
  ■A\ OmGXi^iioOOOOxf^^ /z-^g7c>
          B") 2-^11^ OCX'^M U>
          C^ Z-c(VOor./           |C\
